DAUKSCH, Judge.
This is an appeal from an award of attorneys fees.
The issue in this case is the same as that in Head v. Lane, 541 So.2d 672 (Fla. 4th DCA 1989). That is, can an attorney and his client enter into a partial contingent fee agreement and then have the court assess a “contingency risk factor” against their losing adversary. See Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
We agree with the holding and rationale of Head and certify conflict with First State Insurance Co. v. General Electric Credit Auto Lease, Inc., 518 So.2d 927 (Fla. 3d DCA 1987).
*369The order denying an enhancement of attorneys fees is affirmed.
AFFIRMED.
SHARP, J., and MILLER, J.D., Associate Judge, concur.